Citation Nr: 1230729	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected right thumb disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

In March 2011, the Board remanded the Veteran's right thumb disability increased rating claim for further evidentiary development.  After substantial completion of the requested development, the Appeals Management Center (AMC) readjudicated the Veteran's claim, as reflected by a February 2012 supplemental statement of the case.  The case has now been returned to the Board for further appellate review.

During the 2011 VA examination provided to the Veteran pursuant to the Board's remand directives, the Veteran asserted that he had ceased working in 2007 due to his service-connected right thumb disability.  As such, the Veteran has asserted his entitlement to a TDIU as a result of the service-connected disability on appeal; thus, the Board must assume jurisdiction of this claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim has been captioned above accordingly.

As reflected in the March 2011 Board decision, the Board determined that the record reflected that the Veteran has raised a claim seeking an earlier effective date for his pseudofolliculitis barbae, as reflected in his statements made in conjunction with the VA Form 9 received by VA in December 2009, and accordingly referred this issue to the RO/AMC for further action.  However, as a review of the Veteran's virtual and paper VA claims file fails to reflect that any action has been undertaken in that regard, the issue is again REFERRED to the RO for further action.


FINDING OF FACT

The Veteran has ankylosis of only the metacarpophalangeal joint of his right thumb, without ankylosis or loss of motion of any other fingers and without loss of use of the hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5010, 5125, 5152, 5216 to 5223, and 5224 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under the Veterans Claims Assistance Act of 2000;38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's notice requirements with regard to the Veteran's increased rating claim were satisfied by a March 2009 letter, which advised the Veteran that he must demonstrate an increase in the severity of his service-connected right thumb disability to warrant a higher rating, as well as the evidence that he was responsible for providing and the evidence that VA would obtain on his behalf.  The letter further informed the Veteran of the method by which VA determines disability ratings and effective dates, and this notice was provided to the Veteran prior to the initial adjudication of his claim.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with two VA examinations during the instant rating period, which both include findings relevant to the rating criteria for his right thumb disability and which chronicled the Veteran's reported right thumb symptomatology.  Accordingly, the Board concludes that these examinations are adequate for rating purposes.  Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

As VA's duties to notify and assist have been met with regard to the Veteran's increased rating claim, there is no prejudice to the Veteran in adjudicating this claim.

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran incurred a right thumb injury during service and received in-service treatment and underwent a surgical fusion of his right thumb metacarpophalangeal joint in the year following his discharge from service.  His residual right thumb disability has been evaluated as 20 percent disabling since 1982; thus, this rating is protected.  

The Veteran is in receipt of the highest disability rating available for a singular thumb disability, and his current disability rating has been assigned pursuant to Diagnostic Code 5224, which requires evidence of unfavorable ankylosis of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (allowing a 20 percent rating, but no more, for either unfavorable thumb ankylosis or limitation of thumb motion, respectively).  Furthermore, as the Veteran is at the maximum schedular rating for his thumb impairment, the Board need not consider whether a higher disability rating should be assigned based on evidence of functional impairment pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  See Johnston v. Brown, 10 Vet. App. 80 (1997).

However, the note to 38 C.F.R. § 4.71a, Code 5224 explicitly states that other rating criteria, such as those for amputation of the thumb or overall use of the hand, are to be considered.  The Board will review these codes to determine if they provide for a higher evaluation.

In this case, the Board finds that the impairment that results from the Veteran's right thumb disability does not equate to amputation.  In order for the Veteran's right thumb disability to be rated as analogous to amputation, there must be evidence of ankylosis of both the carpometacarpal and the interphalangeal joints.  However, in that instant case, while the Veteran's metacarpophalangeal has been surgically fused, the Veteran demonstrated active motion in both his carpometacarpal and the interphalangeal joints during his 2009 and 2011 VA examinations.  Therefore, the Veteran is not entitled to an evaluation of the thumb disability as amputation at the metacarpophalangeal joint or through the proximal phalanx.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.

The Board has also considered whether an additional evaluation is warranted for resulting limitation of motion of the Veteran's other right hand digits, or for interference with the overall function of the right hand.  However, as the evidence of record fails to reflect that the Veteran's right thumb disability has resulted in either limitation of motion of his other right digits or greatly interfered with the function of his right hand, consideration of these provisions does not warrant an increased rating.  Specifically, while the Veteran was unable to oppose his little finger and thumb during his 2009 and 2011 VA examinations, the Veteran was able to oppose his thumb to his index, middle, and ring fingers.  Moreover, there is no evidence that the Veteran's inability to touch his thumb to his little finger is the result of limitation of motion of the little finger.  

Finally, the evidence does not reflect that the Veteran's right thumb disability equates to an amputation with metacarpal resection; that there is ankylosis of any digit of the right hand other than the Veteran's fused right thumb joint; or that the Veteran's right thumb disability equates to loss of use of his right hand.  Rather, while the Veteran is noted to have pain on use of his right thumb and decreased grip strength during his 2011 VA examination, especially when engaging in manual labor, the 2011 VA examiner noted that the Veteran demonstrated full adduction and abduction of right thumb movement with good strength.  Thus, the examiner concluded that the Veteran would still be able to perform manual labor with use of his prescribed thumb splint.  Accordingly, the Board finds that the Veteran's right thumb impairment does not equate to loss of use of his right thumb or right hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5152, 5216 to 5223.  

Based on the foregoing, the Board concludes that entitlement to an increased schedular evaluation for the Veteran's right thumb disability is not warranted. 

The Board has also considered whether a referral for extraschedular consideration is warranted in the instant case.  38 C.F.R. § 3.321(b).  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, in the instant case, the Board finds that the rating criteria contemplate the Veteran's right thumb disability, as the Veteran's service-connected right thumb disability is productive of limitation of motion and pain, manifestations that are considered in the rating criteria.  Thus, the rating criteria are adequate to evaluate the Veteran's right thumb disability, and referral for consideration of extraschedular rating is not warranted.


ORDER

A disability rating in excess of 20 percent for a service-connected right thumb disability is denied.


REMAND

As referenced above, during his 2011 VA examination, the Veteran reported that he is currently unemployed, as he retired from his career as a federal law enforcement officer in the prison system in 2007.  Moreover, the Veteran reported that he ceased working because his right thumb disability precluded him from performing his occupational duties.  Thus, the Veteran has asserted a TDIU claim as part and parcel of his increased rating claim on appeal, and the Board has accordingly assumed jurisdiction of this claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, while there is sufficient evidence to decide this issue, as the Board requested that the 2011 VA examination include an opinion regarding the effect of the Veteran's right thumb disability on his employability, the record fails to reflect that the Veteran has been provided with any notice regarding a TDIU claim.  Specifically, none of the notice letters, statements of the case, or supplemental statements of the case reference the criteria for establishing a TDIU, and as the Veteran's statements of record fail to reflect that he has actual knowledge of the relevant criteria, this lack of knowledge cannot be deemed non-prejudicial.  As such, the Veteran's claim must be remanded to afford him proper VCAA notice with regard to his TDIU claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Additionally, the Veteran's recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice regarding the TDIU claim he asserted during his 2011  Board hearing.

2.  Obtain the Veteran's VA treatment records from March 2011 to the present.

3.  Then, readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


